DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (CN 106505144, refer to attached translation).
Regarding claim 1, Xu discloses a method of making an electrocaloric element (refer to Figs. 1-2), comprising:
providing an electrocaloric material (refer to ceramic film layer 121);
forming a first electrode (122) at a first surface of the electrocaloric material (upper surface of the material as can be seen from Figs. 1-2); and 
forming a second electrode (122) at a second surface (lower surface of the material as can be seen from Figs. 1-2), 
wherein at least one of the first electrode and the second electrode is formed by modifying the respective first surface and second surface of the electrocaloric material with an electrically conductive surface modification (refer to pg. 6, par. 6, and pg. 8, pars. 3 and 4, wherein the inner electrode layers are arranged in an interdigitated manner in a direction perpendicular to the end surface of the electrocaloric material; the electrodes are made of a base metal, such as nickel, and using a screen printing process the electrodes are printed on the electrocaloric material surface to form the electrode pattern, and the material is baked after being dried, therefore, the electrodes being formed by modifying the respective first surface and second surface of the electrocaloric material with an electrically conductive surface modification).

Regarding claim 4, Xu discloses an electrocaloric element, comprising:
an electrocaloric material (121);
a first electrode (122) at a first surface of the electrocaloric material (upper surface of the material as can be seen from Figs. 1-2); and
a second electrode (122) at a second surface of the electrocaloric material (lower surface of the material as can be seen from Figs. 1-2), 
wherein the first electrode comprises, or the second electrode comprises, or each of the first and second electrodes independently comprises an electrically conductive surface modification of the electrocaloric material (refer to pg. 6, par. 6, and pg. 8, pars. 3 and 4, wherein the inner electrode layers are arranged in an interdigitated manner in a direction perpendicular to the end surface of the electrocaloric material; the electrodes are made of a base metal, such as nickel, and using a screen printing process the electrodes are printed on the electrocaloric material surface to form the electrode pattern, and the material is baked after being dried, therefore, the electrodes being formed by modifying the respective first surface and second surface of the electrocaloric material with an electrically conductive surface modification). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6, 8-9, 12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 106505144) in view of Kruglick (US 9,671,140).
Regarding claim 2, Xu meets the claim limitations as disclosed above in the rejection of claim 1. Further, Xu discloses making an electrocaloric element according to the method of claim 1, but fails to explicitly disclose thermally connecting the electrocaloric element to a heat sink along a first thermal flow path, thermally connecting the electrocaloric element to a heat source along a second thermal flow path, and electrically connecting the electrodes to an electric power source.
However, Kruglick teaches an electrocaloric effect heat transfer system (refer to Fig. 1), comprising thermally connecting an electrocaloric element (104) to a heat sink (108) along a first thermal flow path (119), thermally connecting the electrocaloric element (104) to a heat source (106) along a second thermal flow path (116, 118), and electrically connecting electrodes (114) to an electric power source (110), in order to transfer thermal energy and to generate an electric field across the associated electrocaloric effect material (refer to col. 4, lines 32-37 and col. 5, lines 15-17).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Xu by thermally connecting the electrocaloric element to a heat sink along a first thermal flow path, thermally connecting the electrocaloric element to a heat source along a second thermal flow path, and electrically connecting the electrodes to an electric power source in view of the teachings by Kruglick, in order to transfer thermal energy and to generate an electric field across the associated electrocaloric effect material.

Regarding claim 3, Xu meets the claim limitations as disclosed above in the rejection of claim 2. Further, Xu discloses connecting the heat transfer system components to a controller (112 as taught by Kruglick) configured to selectively apply voltage to activate the electrodes (122) in coordination with heat transfer along the first and second thermal flow paths (119 and 116, 118 as taught by Kruglick) to transfer heat from the heat source to the heat sink.

Regarding claim 5, Xu discloses a heat transfer system, comprising:
an electrocaloric material (121); 
a first electrode (122) at a first surface (upper surface) of the electrocaloric material; 
a second electrode (122) at a second a surface (lower surface) of the electrocaloric material;
wherein the first electrode comprises, or the second electrode comprises, or each of the first and second electrodes independently comprises an electrically conductive surface modification of the electrocaloric material (refer to pg. 6, par. 6, and pg. 8, pars. 3 and 4, wherein the inner electrode layers are arranged in an interdigitated manner in a direction perpendicular to the end surface of the electrocaloric material; the electrodes are made of a base metal, such as nickel, and using a screen printing process the electrodes are printed on the electrocaloric material surface to form the electrode pattern, and the material is baked after being dried, therefore, the electrodes being formed by modifying the respective first surface and second surface of the electrocaloric material with an electrically conductive surface modification).
While Xu discloses the electrocaloric material, Xu fails to explicitly disclose a first thermal flow path between the electrocaloric material and a heat sink; a second thermal flow path between the electrocaloric material and a heat source; and an electric power source connected to the electrodes.
However, Kruglick teaches an electrocaloric effect heat transfer system (refer to Fig. 1), comprising a first thermal flow path (119) between an electrocaloric material (104) and a heat sink (108); a second thermal flow path (116 and 118) between the electrocaloric material (104) and a heat source (106); and an electric power source (110) connected to electrodes (114), in order to transfer thermal energy and to generate an electric field across the associated electrocaloric effect material (refer to col. 4, lines 32-37 and col. 5, lines 15-17).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Xu by providing a first thermal flow path between the electrocaloric material and a heat sink, a second thermal flow path between the electrocaloric material and a heat source, and an electric power source connected to the electrodes in view of the teachings by Kruglick, in order to transfer thermal energy and to generate an electric field across the associated electrocaloric effect material.

Regarding claim 6, Xu as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Xu as modified discloses a controller (112 as taught by Kruglick) configured to selectively apply voltage to activate the electrodes (122) in coordination with heat transfer along the first and second thermal flow paths (116, 118 and 119 as taught by Kruglick) to transfer heat from the heat source (106 as taught by Kruglick) to the heat sink (108 as taught by Kruglick).

Regarding claim 8, Xu as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Xu as modified discloses wherein the electrocaloric material comprises an electrocaloric ceramic (refer to pg. 5, par. 2).

Regarding claim 9, Xu as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Xu as modified discloses wherein the electrically conductive surface modification comprises a molecular modification of the electrocaloric material at said first surface or second surface or first and second surfaces (refer to pg. 3, par. 9, wherein Xu further discloses that in order to solve the problems of the oxygen vacancies, acceptor ions are added to the ceramic film layer such that the ceramic electrocaloric material can be effectively improved at high temperature).

Regarding claim 12, Xu as modified meets the claim limitations as disclosed above in the rejection of claim 9. Further, Xu as modified discloses wherein the electrically conductive surface modification comprises molecular defects in the electrocaloric material selectively present at the surface at said first surface or second surface or first and second surfaces (refer to pg. 3, par. 9, wherein Xu further discloses that in order to solve the problems of the oxygen vacancies, acceptor ions are added to the ceramic film layer such that the ceramic electrocaloric material can be effectively improved at high temperature, said acceptor ions added to the electrocaloric material are being considered to produce the molecular defects in the electrocaloric material since they induce a shift in the magnetic phase transition temperature of the material).

Regarding claim 15, Xu as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Xu as modified discloses the electrocaloric material and the electrically conductive surface modification, but fails to explicitly disclose wherein the electrocaloric material has an electrical resistivity >1 x 1010 Ω-cm, and the electrically conductive surface modification has a surface resistance < 100 Ω/square.
However, it appears that the heat transfer system of Xu as modified would operate equally well with the electrocaloric material having an electrical resistivity >1 x 1010 Ω-cm, and the electrically conductive surface modification having a surface resistance < 100 Ω/square. Further, applicant has not disclosed that the range claimed solves any stated problem, indicating simply that in any one or combination of the embodiments, the bulk electrocaloric material can have an electrical resistivity >1 x 1010 Ω-cm, and the electrically conductive surface modification having a surface resistance < 100 Ω/square.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further cause the heat transfer system of Xu to have the electrocaloric material having an electrical resistivity >1 x 1010 Ω-cm, and the electrically conductive surface modification having a surface resistance < 100 Ω/square because it appears to be an arbitrary design consideration which fails to patentably distinguish over Xu.

Regarding claim 16, Xu as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Xu as modified discloses the electrically conductive surface modification, but fails to explicitly disclose having a surface resistance < 10 Ω/square.
However, it appears that the heat transfer system of Xu as modified would operate equally well with the electrically conductive surface modification having a surface resistance < 10 Ω/square. Further, applicant has not disclosed that the range claimed solves any stated problem, indicating simply that the electrically conductive surface modification has a surface resistance of < 100 Ω/square; in some embodiments, the electrically conductive surface modification can have a surface resistance of < 10 Ω/square; and in some embodiments, the electrically conductive surface modification can have a surface resistance of < 1 Ω/square.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further cause the heat transfer system of Xu to have the electrically conductive surface modification having a surface resistance < 10 Ω/square because it appears to be an arbitrary design consideration which fails to patentably distinguish over Xu.

Regarding claim 17, Xu as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Xu as modified discloses the electrically conductive surface modification, but fails to explicitly disclose having surface resistance < 1 Ω /square.
However, it appears that the heat transfer system of Xu as modified would operate equally well with the electrically conductive surface modification having a surface resistance < 1 Ω/square. Further, applicant has not disclosed that the range claimed solves any stated problem, indicating simply that the electrically conductive surface modification has a surface resistance of < 100 Ω/square; in some embodiments, the electrically conductive surface modification can have a surface resistance of < 10 Ω/square; and in some embodiments, the electrically conductive surface modification can have a surface resistance of < 1 Ω/square.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further cause the heat transfer system of Xu to have the electrically conductive surface modification having a surface resistance < 1 Ω/square because it appears to be an arbitrary design consideration which fails to patentably distinguish over Xu.

Regarding claim 18, Xu as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Xu as modified discloses wherein the electrically conductive surface modification does not extend through the electrocaloric material between the first electrode and the second electrode (refer to Figs. 1-2, wherein the inner electrode layers are arranged in an interdigitated manner in a direction perpendicular to the end surface of the electrocaloric material).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 106505144), Kruglick (US 9,671,140), and further in view of Hassen (US 9,739,510).
Regarding claim 7, Xu as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Xu as modified discloses he electrocaloric material, but fails to explicitly disclose comprising an electrocaloric polymer.
However, Hassen further teaches that it is known in the art of refrigeration, to provide an electrocaloric heat pump refrigeration system comprising an electrocaloric material comprising an electrocaloric polymer (refer to col. 4, lines 65-67).
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to substitute the electrocaloric material of Xu with an electrocaloric polymer as taught by Hassen, since it is a simple substitution of one known electrocaloric material for another, in order to obtain a predictable result of efficiently managing the flow of heat exchange fluid in the heat transfer system.

Response to Arguments
Applicant's arguments, see Arguments/Remarks, filed on 02/18/2022,with respect to claims 1-9, 12, and 15-17 have been fully considered and are persuasive. Therefore, the previous rejections to claims 1-9, 12, and 15-17 have been withdrawn. This Office Action is being made Non-Final in order to afford Applicants the opportunity to respond to the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANA M VAZQUEZ/Examiner, Art Unit 3763